MEMORANDUM *
Nastaran Danesh, a native and citizen of Iran, petitions for review of an order of the Board of Immigration Appeals denying her applications for asylum, withholding of removal, and withholding under the Convention Against Torture (“CAT withholding”). We have jurisdiction under 8 U.S.C. § 1252, and we deny the petition for review. Because the parties are familiar with the factual and procedural history of this case, we need not recount it here.
We deny Danesh’s petition with respect to her claim that she is entitled to asylum. Danesh failed to file an application for asylum within one year of her arrival in the United States, see 8 C.F.R. § 208.4(a)(2)(ii), and has not demonstrated circumstances excusing her failure to timely file for asylum. See 8 C.F.R. § 208.4(a)(4)-(5).
We deny Danesh’s petition with respect to her claims that she is entitled to withholding of removal and CAT withholding. Danesh testified before the Immigration Judge that although she was exploring Christianity, she did not adhere to any religion. The record does not, therefore, support the conclusion that she converted to Christianity, which is the ground on which she alleges she will be persecuted or tortured.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.